Citation Nr: 0112272	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for plantar warts 
of the left foot, on appeal from an original grant of service 
connection.

2.  Entitlement to a compensable evaluation for acne 
dermatitis of the buttocks, on appeal from an original grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran has active military service from May 1984 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That decision granted service 
connection for a skin and left foot disorder.  The veteran 
was notified of that decision and he has appealed the 
assignment of a noncompensable rating for both conditions.

In July 2000, the appellant submitted to the RO private 
medical records dated June 2000, from Dr. Paul Kalin.  There 
is no indication in the claims folder that the RO considered 
these records and it failed to issue a supplemental statement 
of the case (SSOC).  See 38 C.F.R. § 19.37(a) (2000).  The 
appeal was certified to the Board in July 2000 and the 
appellant's records were transferred to the Board.  See 38 
C.F.R. § 20.1304(a) (2000).  Because the RO failed to issue 
an SSOC when it received Dr. Kalin's medical records and the 
appellant has not waived consideration of the additional 
evidence by the RO, this case must be returned to the RO for 
consideration of the evidence and the issuance of an SSOC.  
See 38 C.F.R. §§ 19.37, 20.1304(c) (2000).

This issue is on appeal from the original grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims, hereinafter the Court, has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 126.  

The Court in Fenderson specifically found that a supplemental 
statement of the case that incorrectly treated a claim as one 
for increased evaluation for a service-connected condition 
rather than as a disagreement with the original rating 
awarded could not serve as an SOC as to the appeal from an 
initial rating assigned to the service-connected condition.  
Id.  On remand, the RO should comply with Fenderson in its 
phrasing and consideration of the issue on appeal.

Accordingly, this case is REMANDED for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those medical specialists from 
whom he has received treatment, along 
with a list of those hospitals where he 
has received treatment, for any 
dermatological and podiatry disabilities 
since May 1999.  After the list is 
submitted by the veteran, make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  Such arrangements include 
the generation of release forms 
identifying the name of the health 
provider, address, and dates of 
treatment.  The Board is particularly 
interested in treatment received at any 
VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed, i.e., 
provided notice, and given an opportunity 
to obtain and submit the records.  38 
C.F.R. § 3.159(c) (2000).

3.  If any development undertaken, 
pursuant to information or releases 
provided by the veteran, is unsuccessful, 
the veteran should be notified of this 
failure.  When notified, the veteran 
should be told what efforts were taken to 
develop the evidence, what records have 
been obtained, and any further action 
that will occur.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The claims folder should be 
reviewed and efforts made to ensure that 
no other notification and/or development 
action is necessary in accordance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  If further 
action is required, said action should be 
accomplished prior to further 
adjudication/processing of the claim.

4.  Following completion of the above, 
the RO should review the veteran's 
claims, including the treatment records 
received at the RO in July 2000, and 
determine whether higher ratings for 
dermatitis of the buttocks and plantar 
warts of the left foot can be granted for 
any period since the initial grant of 
service connection.  In other words, the 
RO should consider whether staged ratings 
in accordance with Fenderson may be 
appropriate.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be given a supplemental statement of the 
case that also addresses the evidence 
received after the May 2000 statement of 
the case.  The veteran and his 
representative should also be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the claim should 
be returned to the Board for further consideration.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




